   Case 1:17-cr-00372-JS-GRB Document 304 Filed 11/14/18 Page 1 of 1 PageID #: 1536


                                         BRUNO      & DEGENHARDT, P . C .
                                                    ATTORNEYS      AT LAW

                                               1oe1s JUOICIAl_ DRIVE: , SUITE: 703
CHR!STOPHE!:R 8RUNO                                                                                 .JANC 01!:G!:NHAllll:OT SAUNO
A0MITT£0 N ,Y . , 0.C. ANO V A                  F AIRFAX , VIRGINIA 22030                               AOMITTE:O N , Y , ANO D .C.



                                                  FACSIMILC (?03) 362•SQ30




                                                                                     ovembcr I J, 20 18

          VIA ECF
          The Honorable Joanna eybert
          United State enior District Judge
          United tates District Court
          Ea tern District Of New York
          100 Federal Plaza
          Central lslip, NY 11 722

                    Re :         U.S. v. Chartier, et al., 17-C R-00 72 (J )         'r{f
                                                                               fb .-eft~
                                 Defendant's Unopposed Motion to Modify Condition of Release

          Dear Judge Seybert:

                 W1; n:preseni Defendant Erik Matz in the above-referenced matter. Mr. Matz
          re pcctfull y requests the ourt's permission to travel outside the geographical areas set a
          a condition of hi s bail. The Government and Pretrial Services do not object to Mr.
          Matz' request to Lra cl.

                  Spccilicall y, Mr. Matz requests permission to travel to Las Vegas, Nevada in
          order to a -sist his father with the sale of his condominium, and to help remove his dad 's
          possessions from the rcsidc11c1;. Mr. Matz will arrive in La Vegas on Sunday November
         18, 2018, and return to New York on Tuesday November 20, 2018. Mr. Matz's complete
         tra cl itinerary. as well as hi contact information. will be provided to Pretrial Services in
         ad ance of the trip .

                 As slated above, we have co mmunicated v ith AU A Whitman Knapp and
         Pretrial Officer Mallori Brady about this requ ·st, and neither has any objection.

                   Thank you for yo ur considcrati n regardin g thi s request.

                                                                         Respectfully ubmittcd.

                                                                                  /s/
                                                                           hri ·tophcr Bruno
         cc:        A . A Whitman Knapp (by ~Cr)
                   u.. Pretri al      ervices Officer Mallari Brady (by email)              Arp (d v-e. J.. .
